Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the check-valve in the flow tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfax (US 5634471 – cited by Applicant) in view of Grimes (US 4210155).
Regarding Claim 1, Fairfax teaches: A device for measuring lung function parameters comprising: a flow tube having a mouthpiece end (element 7) and an outlet (figure 1); a shutter covering the outlet of the flow tube (element 5); a controllable release mechanism connectable to the shutter (column 2, lines 10-14); a flow sensor for measuring flow in the flow tube following release of the shutter (column 1, lines 55-65; figure 2); a pressure sensor for measuring pressure in the flow tube prior to the release of the shutter (column 4, lines 1-10); a controller connected to the pressure sensor and the controllable release mechanism (column 4 lines 1-10).
Fairfax does not mention a check valve arranged in the flow tube or the shutter for allowing inhalation while the shutter is closed so that the device can be used throughout at least one inhalation and exhalation cycle.
Grimes teaches a spirometer with a check valve to allow inspiration while the mouthpiece is retained in the mouth of a user. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the device of Fairfax to include a check valve arranged in the flow tube or the shutter for allowing inhalation when the device is in the subject’s mouth for the convenience of not having to remove the device to take a breath.
Regarding Claim 7, Fairfax in view of Grimes teach: The device as defined in claim 1, wherein said controller is operative to release the shutter at a beginning of exhalation when pressure in the flow tube has begun to increase without forced efforts (the shutter in Fairfax opens at a predetermined pressure – The device is capable of reaching said predetermined pressure with or without forced efforts and thus meets the claimed limitation. Exhaling with or without forced efforts is dependent on the user, not the device; Fairfax -  column 4, lines 1-10).
Regarding Claim 8, Fairfax in view of Grimes teaches: The device as defined in claim 1, wherein said controller releases the shutter at a predetermined pressure (Fairfax -  column 4, lines 1-10).
Regarding Claim 9, Fairfax in view of Grimes teaches: The device as defined in claim 1 but do not mention wherein said check valve is arranged in the shutter. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Fairfax in view of Grimes wherein said check valve is arranged in the shutter as the location of the check valve is merely a design choice. Applicant has not provided details of criticality or unexpected results with regard to the location of the check valve. Further, Examiner notes the rearrangement of parts would be obvious to one of ordinary skill (MPEP 2144.04).
Regarding Claim 10, Fairfax in view of Grimes teaches: The device as defined in claim 1, wherein said check valve is arranged in the flow tube (Grimes – figure 1, element 81).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfax, in view of Grimes, in view of Shiner et al. (US 2011/0282228 A1), hereinafter Shiner.
Regarding Claim 2, Fairfax in view of Grimes teach: The device as defined in claim 1. While Examiner believes a calculator is implies, Fairfax in view of Grimes so not mention comprising a calculator connected to said flow sensor and said pressure sensor for calculating a lung function parameter.
Shiner teaches that data processor can be used to calculate parameters and control aspects of a device for pulmonary measurements (paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date to include comprising a calculator connected to said flow sensor and said pressure sensor for calculating a lung function parameter. This would allow the data processing to be automated, providing convenience to a user. 
Regarding Claim 3, Fairfax, in view of Grimes, in view of Shiner teach: The device as defined in claim 2, wherein said calculator uses data from said flow sensor for up to about 150 ms from peak flow following the release of the shutter to calculate the lung function parameter (Fairfax - figure 2; column 4 lines 1-10).
Regarding Claim 4, Fairfax, in view of Grimes, in view of Shiner teach: The device as defined in claim 3, wherein the lung function parameter is airway resistance (Fairfax - abstract).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfax, in view of Grimes, in view of Lazar et al. (US 2010/0286548 A1), hereinafter Lazar.
Regarding Claim 5, Fairfax in view of Grimes teach: The device as defined in claim 1 but do not mention further comprising a wireless coupler for transmitting data from said device to a computing device for calculating a lung function parameter from said data.
Lazar teaches the use of wireless connections (paragraph 0118, 0183- 0185) in devices used for pulmonary measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to include comprising a wireless coupler for transmitting data from said device to a computing device for calculating a lung function parameter from said data in order to add convenience of wireless components and an improved user experience.
Regarding Claim 6, Fairfax, in view of Grimes, in view of Lazar teach:  The device as defined in claim 5, wherein said data comprises said flow sensor measurements from peak flow to up to about 150 ms from peak flow following the release of the shutter (Fairfax - figure 2; column 4 lines 1-10).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10835154 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10835154 B2 in view of Grimes. Claim 12 of the instant application is identical to claim 16 of the US patent except for the check valve. It would have been obvious to one of ordinary skill to add a check valve, as taught by Grimes, allowing inhalation when the device is in the subject’s mouth for the convenience of not having to remove the device to take a breath.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791